Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the applicants' communication filed on February 1, 2021. In virtue of this communication, claims 1-15 are currently presented in the instant application.
Drawings
The drawings submitted on February 1, 2021 have been reviewed and accepted by the examiner.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-8, and 12-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0215726 A1 (herein “Park”).

Claims 1 and 8
Consider claim 8, Park teaches a device of a base station (see Park Fig. 4, [0135] note base station 401) in a wireless communication system, the device comprising: 
at least one transceiver (see Park [0135] note transceiver(s)); and 
at least one processor (see Park Fig. 4, [0135] note processor 403), wherein the at least one processor is configured to: 
(see Park Fig. 15, Fig. 17, [0144], [0233], [0236] note bearer configuration parameters for one or more cells, i.e. Cells 1-5); 
identify, based on measurement information, a primary cell (PCell) (see Park Fig. 15, Fig. 17, [0226], [0233], [0236] note determine a first logical channel of the first bearer for a first cell, i.e. Cell 1, based on a physical layer measurement report); 
identify, based on the cell deployment information, a secondary cell (SCell) associated with the PCell (see Park Fig. 15, Fig. 17, [0226], [0233]-[0234], [0236] note determining a second logical channel of the second bearer based on the bearer configuration parameters for a second cell, i.e. Cell 4); and 
configure the identified SCell (see Park Fig. 15, Fig. 17, [0233], [0234], [0236] sending the RRC message indicating the cell identifiers for the first logical channel and the second logical channel to the BS DU and the Wireless device for the Wireless device to send transport blocks to the  based station DU).
Claim(s) 1 is/are rejected for at least the same reason(s) set forth in claim 8.

Claims 5 and 12
Consider claim 12, Park teaches wherein the SCell is configured by SCell addition or SCell modification (see Park [0155] note adding or modifying SCells), and 
the measurement information comprises a measurement report received through the DU (see Park Fig. 15, [0226] note measurement report from the wireless device to the base station DU).
Claim(s) 5 is/are rejected for at least the same reason(s) set forth in claim 12.

Claims 6 and 13
Consider claim 13, Park teaches wherein, in order to identify the SCell, the at least one processor is configured to: 
identify, based on the cell deployment information, candidate cells deployed at a position physically associated with the PCell (see Park Fig. 15, [0144], [0226], [0233], note determine a first logical channel of the first bearer for first cells, Cells 1-5, based on a physical layer measurement report); and 
(see Park Fig. 15, [0144], [0226], [0233]-[0234] note determining a second logical channel of the second bearer based on the bearer configuration parameters for a second cell(s), i.e. Cell 4).
Claim(s) 6 is/are rejected for at least the same reason(s) set forth in claim 13.

Claims 7 and 14
Consider claim 14, Park teaches wherein the SCell is configured without measurement configuration for the SCell (see Park [0226] note the cells may be configured on a physical layer measurement report, a RRC layer measurement report, or one or more cell configuration parameters of the base station DU.  Here the SCell would be configured based on the cell configuration parameters of the base station DU).
Claim(s) 7 is/are rejected for at least the same reason(s) set forth in claim 14.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 9-11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, and further in view of Pub No.: US 2019/0053193 A1 (herein “Dinan”).

Claims 2 and 9
Consider claim 9, Park fails to teach teaches wherein the cell deployment information comprises information indicating a cell having a coverage overlapping a coverage of another cell, among the multiple cells, or information indicating a degree of overlapping between a coverage of a cell and a coverage of another cell.  Dinan (see Dinan Fig. 15, [0212], [0214]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include the recited teaching of Dinan.  Such a modification would improve Park by enhancing signaling between gNB-DU and gNB-CU to improve implementation of configuration parameters (see Dinan [0271]). 
	Claim(s) 2 is/are rejected for at least the same reason(s) set forth in claim 9.

Claims 3 and 10
Consider claim 10, Park teaches wherein the multiple cells comprise a first cell and a second cell (see Park Fig. 15, [0234] note Cell 1, Cell 2).
Park fails to teach the cell deployment information comprises information indicating one of whether the first cell has a coverage fully comprising a coverage of the second cell, whether the first cell has a coverage partially overlapping a coverage of the second cell, and whether the first cell has no coverage overlapping a coverage of the second cell.  Dinan teaches providing TAG configuration information for fully overlapping Overlapping Cell 1 and Cell 2 where Cell 2 served by TRP1 and partially overlapping Cell 2 served by TRP2 over the F1 interface from the gNB-CU to the gNB-DU (see Dinan Fig. 15, [0212], [0214]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include the recited teaching of Dinan.  Such a modification would improve Park by enhancing signaling between gNB-DU and gNB-CU to improve implementation of configuration parameters (see Dinan [0271]). 
Claim(s) 3 is/are rejected for at least the same reason(s) set forth in claim 10.

Claims 4 and 11
Consider claim 11, Park teaches wherein the cell deployment information is acquired from a distributed unit (DU) of the base station by a centralized unit (CU) of the base station through an F1 setup procedure (see Park Fig. 15, [0144], [0219], [0233] note the base station CU sending the bearer configuration parameters for one or more cells, i.e. Cells 1-5, through a first F1 message indicating a request to setup the first bearer to the base station DU), 
the identified PCell is provided by the DU (see Park Fig. 15, [0226], [0233], note the base station DU determine a first logical channel of the first bearer for a first cell, i.e. Cell 1, based on a physical layer measurement report), and 
the cell deployment information comprises: 
identification information of each cell provided by the DU (see Park Fig. 15, [0234], [0234] note determining the cell identifiers for each cell of the first logical channel, i.e. Cells 1-3, and second logical channel, Cells 4-5).
Park fails to teach the cell deployment information comprises information on whether coverages of cells provided by the DU overlap.  Dinan teaches providing TAG configuration information for Overlapping Cell 1 and Cell 2 where Cell 2 is served by TRP1 and TRP2 over the F1 interface from the gNB-CU to the gNB-DU (see Dinan Fig. 15, [0212], [0214]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include the recited teaching of Dinan.  Such a modification would improve Park by enhancing signaling between gNB-DU and gNB-CU to improve implementation of configuration parameters (see Dinan [0271]). 
Claim(s) 4 is/are rejected for at least the same reason(s) set forth in claim 11.

Claim 15
Consider claim 15, Park teaches a device of a centralized unit (CU) of a base station (see Park Fig. 4, [0135] note base station 401) in a wireless communication system, the device comprising: 
at least one transceiver (see Park [0135] note transceiver(s)); and 
at least one processor (see Park Fig. 4, [0135] note processor 403), wherein the at least one processor is configured to: 
acquire cell deployment information of multiple cells from a distributed unit (DU) of the base station through an F1 setup procedure (see Park Fig. 15, Fig. 17, [0144], [0219], [0233], [0236] note the base station CU sending the bearer configuration parameters for one or more cells, i.e. Cells 1-5, through a first F1 message indicating a request to setup the first bearer to the base station DU); 
identify, based on a measurement report transmitted from the DU, a primary cell (PCell) (see Park Fig. 15, Fig. 17, [0226], [0233], [0236] note the base station DU determine a first logical channel of the first bearer for a first cell, i.e. Cell 1, based on a physical layer measurement report);
identify, based on the cell deployment information, a secondary cell (SCell) associated with the PCell (see Park Fig. 15, Fig. 17, [0026], [0233]-[0234], [0236] note the base station DU determining a second logical channel of the second bearer based on the bearer configuration parameters for a second cell, i.e. Cell 4); and; and 
configure the identified SCell (see Park Fig. 15, Fig. 17, [0233], [0234], [0236] sending the RRC message indicating the cell identifiers for the first logical channel and the second logical channel to the BS DU and the Wireless device for the Wireless device to send transport blocks to the  based station DU), wherein the cell deployment information comprises: 
identification information of each of the multiple cells (see Park Fig. 15, [0233], [0234] note determining the cell identifiers for each cell of the first logical channel, i.e. Cells 1-3, and second logical channel, Cells 4-5); and 
the SCell is configured without a separate measurement configuration procedure for the S Cell (see Park [0226] note the cells may be configured on a physical layer measurement report, a RRC layer measurement report, or one or more cell configuration parameters of the base station DU.  Here the SCell would be configured based on the cell configuration parameters of the base station DU).
Park fails to teach the cell deployment information comprises information on whether coverages of the multiple cells overlap.  Dinan teaches providing TAG configuration information for Overlapping Cell 1 and Cell 2 where Cell 2 is served by TRP1 and TRP2 over the F1 interface from the gNB-CU to the gNB-DU (see Dinan Fig. 15, [0212], [0214]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include the recited teaching of Dinan.  Such a modification would improve Park by enhancing signaling between gNB-DU and gNB-CU to improve implementation of configuration parameters (see Dinan [0271]). 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193. The examiner can normally be reached M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647